Exhibit 10.2

Option No. _____
COALOGIX INC.
2008 STOCK OPTION PLAN
 
Stock Option Agreement
(Employees)
 
Name of Participant:
William J. McMahon
Grant Date:
April 9, 2008
Number of Shares Subject to Option:
147,050 shares [reflects effect of 25-for-1 stock split in July 2008]
Option Price:
$5.05 [reflects effect of 25-for-1 stock split in July 2008]
Type of Option:
Incentive Option
Date Vesting Begins:
November 7, 2008
Expiration Date:
April 8, 2018



 
THIS AGREEMENT (together with Schedule A attached hereto, this "Agreement"),
made effective as of the 9th day of April, 2008 (the "Grant Date"), by and
between CoaLogix Inc., a Delaware corporation (the "Corporation"), and William
J. McMahon, an Employee of the Corporation or an Affiliate (the "Participant").
 
REC ITALS :
 
In furtherance of the purposes of the CoaLogix Inc. 2008 Stock Option Plan, as
it may be hereafter amended and/or restated (the "Plan"), and in consideration
of the services of the Participant and such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Corporation and the Participant hereby agree as follows:
 
1. Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, a copy of which is delivered herewith or
has been previously provided to the Participant and the terms of which are
incorporated herein by reference. In the event of any conflict between the
provisions in this Agreement and those of the Plan, the provisions of the Plan
shall govern. Unless otherwise defined herein, capitalized terms in this
Agreement shall have the same definitions as set forth in the Plan.
 
2. Grant of Option; Term of Option. The Corporation hereby grants to the
Participant, pursuant to the Plan, as a matter of separate inducement and
agreement in connection with his employment with the Corporation, and not in
lieu of any salary or other compensation for his services, the right and option
(the "Option") to purchase all or any part of an aggregate of One Hundred
Forty-Seven Thousand Fifty (147,050) shares [reflects effect of 25-for-1 stock
split in July 2008] (the "Shares") of Common Stock, at a purchase price (the
"Option Price") of Five Dollars Five Cents ($5.05) per Share [reflects effect of
25-for-1 stock split in July 2008]. The Option shall be designated as an
Incentive Option. To the extent that the Option is designated as an Incentive
Option and such Option does not qualify as an Incentive Option, the Option (or
portion thereof) shall be treated as a Nonqualified Option. Except as otherwise
provided in the Plan, the Option will expire if not exercised in full before
April 8, 2018 (the "Expiration Date") (such term commencing with the Grant Date
and ending on the Expiration Date being referred to as the "Option Period").
 

--------------------------------------------------------------------------------


3. Exercise of Option. The Option shall become exercisable on the date or dates
and subject to such conditions set forth in the Plan, this Agreement and
Schedule A, which is attached hereto and expressly made a part of this
Agreement. To the extent that the Option is exercisable but is not exercised,
the Option shall accumulate and be exercisable by the Participant in whole or in
part at any time prior to the Expiration Date, subject to the terms of the Plan
and this Agreement. Upon the exercise of an Option in whole or in part, payment
of the Option Price in accordance with the provisions of the Plan and this
Agreement, and satisfaction of such other conditions as may be established by
the Administrator, the Corporation shall promptly deliver to the Participant a
certificate or certificates for the Shares purchased (or, in the case of
uncertificated shares, other written evidence of ownership in accordance with
Applicable Laws). Payment of the Option Price shall be in the form of cash or
cash equivalent; provided that, except where prohibited by the Administrator or
Applicable Law (and subject to such terms and conditions as may be established
by the Administrator), payment may also be made (a) by delivery (by either
actual delivery or attestation) of shares of Common Stock owned by the
Participant; (b) by shares of Common Stock withheld upon exercise but only if
and to the extent that payment by such method does not result in accounting
consequences deemed unacceptable to the Administrator; (c) with respect only to
purchases upon exercise of the Option after a Public Market for Common Stock
exists (as determined under the Plan), by delivery of written notice of exercise
to the Corporation and delivery to a broker of written notice of exercise and
irrevocable instructions to promptly deliver to the Corporation the amount of
sale or loan proceeds to pay the Option Price; (d) by such other payment methods
as may be approved by the Administrator and which are acceptable under
Applicable Laws; or (e) by any combination of the foregoing methods. Shares
delivered or withheld in payment of the Option Price shall be valued at their
Fair Market Value on the date of exercise in accordance with Plan terms.
 
4. Effect of Change of Control.
 
(a) Notwithstanding the other provisions herein, in the event of a Change of
Control, the Option, if outstanding as of the date of such Change of Control,
shall become fully vested and exercisable, whether or not then otherwise vested
and exercisable. In such event, the Administrator may (i) determine that the
Option must be exercised, if at all, within a fixed time period (as determined
by the Administrator) following or prior to such Change of Control, and/or (ii)
determine that the Option shall terminate after such time period, and/or (iii)
make other similar determinations regarding the Participant's rights with
respect to the Option.
 
(b) For the purposes herein, a "Change of Control" shall mean the occurrence of
any of the following events with respect to the Corporation:
 
(i) The acquisition of Voting Securities of the Corporation by any person (other
than a stockholder of the Corporation on the Effective Date) immediately after
which such person has beneficial ownership of more than 50% of the combined
voting power (determined on an "as converted" common stock equivalent basis) of
the Corporation's then outstanding Voting Securities;
 
(ii) A merger, consolidation or reorganization involving the Corporation,
unless:
 
(A) the stockholders of the Corporation, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least a majority of
the combined voting power (determined on an "as converted" common stock
equivalent basis) of the outstanding Voting Securities of the corporation
resulting from such merger or consolidation or reorganization (the "Surviving
Corporation"); and
 
2

--------------------------------------------------------------------------------


(B) the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation; or
 
(iii) The sale or other disposition of all or substantially all of the assets of
the Corporation (defined as a sale of assets of the Corporation representing
more than 40% of the Fair Market Value of the total assets held by the
Corporation) to any person (other than a transfer to a Subsidiary).
 
(iv) Notwithstanding the foregoing, a Non-Control Acquisition shall not
constitute a Change of Control.
 
(v) Notwithstanding the foregoing, an event described in this Section 4(b) shall
only constitute a Change of Control if the Change of Control Consideration
received by Acorn Energy, Inc. in cash, cash equivalents or freely-tradable
securities or securities that become freely-tradable, or such Change of Control
Consideration that is available for distribution to Acorn Energy, Inc., is a
dollar amount equal to or greater than the amount required to generate a Thirty
Percent (30%) Internal Rate of Return on the initial capital contribution of
$11,038,700 made by Acorn Energy, Inc. on November 7, 2007, increased by the
amount of any cash or other property contributed to the capital of the
Corporation by Acorn Energy, Inc., reduced by any dividends or other
distributions paid from the Corporation to Acorn Energy, Inc., on or before the
Change of Control, and reduced by the Change of Control Consideration at the
Change of Control date. For example, to illustrate the provisions of this
Section 4(b)(v), assume that Acorn Energy, Inc. makes an additional capital
contribution of $1,000,000 on July 1, 2008, receives a dividend distribution of
$500,000 on January 1, 2009, and a third-party buyer acquires 100% of the Voting
Securities of the Corporation on September 1, 2010, with the Change of Control
Consideration received at closing in cash or freely-tradable securities by Acorn
Energy, Inc. equal to $24,200,000. Such transaction would constitute a Change of
Control for purposes of this Plan because the Change of Control Consideration
received by Acorn Energy, Inc. on September 1, 2010 ($24,200,000) exceeds the
amount of Change of Control Consideration required to provide a minimum 30%
Internal Rate of Return to Acorn Energy, Inc. ($24,121,309). “Internal Rate of
Return” means the discount rate that results in a net present value of zero for
a series of cash flows.
 
Except as provided in Section 4(b)(iii) above, in no event shall a Change of
Control of a Subsidiary constitute a Change of Control of the Corporation.
 
(For the purposes herein, the term "person" shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or
 
3

--------------------------------------------------------------------------------


Section 14(d)(2) of the Exchange Act, other than the Corporation, a subsidiary
of the Corporation or any employee benefit plan(s) sponsored or maintained by
the Corporation or any subsidiary thereof, and the term "beneficial owner" shall
have the meaning given the term in Rule 13d-3 under the Exchange Act.)
 
The Administrator shall have full and final authority, in its discretion, to
determine whether a Change of Control of the Corporation has occurred, the date
of the occurrence of such Change of Control and any incidental matters relating
thereto.
 
5. Termination of Employment. The Option shall not be exercised unless the
Participant is, at the time of exercise, an Employee and has been an Employee
continuously since the date the Option was granted, subject to the following:
 
(a) The employment relationship of the Participant shall be treated as
continuing intact for any period that the Participant is on military or sick
leave or other bona fide leave of absence, provided that the period of such
leave does not exceed three months, or, if longer, as long as the Participant's
right to reemployment is guaranteed either by statute or by contract. The
employment relationship of the Participant shall also be treated as continuing
intact while the Participant is not in active service because of Disability. The
Administrator shall have authority to determine whether the Participant has
incurred a Disability, and, if applicable, the Participant's Termination Date
for any reason.
 
(b) If the employment of the Participant terminates because of death or
Disability, the Option may be exercised only to the extent vested and
exercisable on the Participant's Termination Date, and the Option must be
exercised, if at all, prior to the first to occur of the following, whichever
shall be applicable: (i) the close of the period of six months next succeeding
the Termination Date; or (ii) the close of the Option Period. In the event of
the Participant's death, the Option shall be exercisable by such person or
persons as shall have acquired the right to exercise the Option by will or by
the laws of intestate succession.
 
(c) If the employment of the Participant terminates for any reason other than
Disability, death or Cause, the Option may be exercised only to the extent
vested and exercisable on the Termination Date, and the Option must be
exercised, if at all, prior to the first to occur of the following, whichever
shall be applicable: (i) the close of the period of 45 days next succeeding the
Termination Date; or (ii) the close of the Option Period. In the event of the
Participant's death, the Option shall be exercisable by such person or persons
as shall have acquired the right to exercise the Option by will or by the laws
of intestate succession.
 
(d) If the employment of the Participant terminates for Cause, his Option shall
lapse and no longer be exercisable as of the Termination Date, as determined by
the Administrator. For the purposes of this Agreement, "Cause" shall mean one or
more of following acts by a Participant: (i) such Participant's breach of (A)
any material provision of such Participant's employment agreement, or (B) any
stockholders, confidentiality or noncompetition agreement with the Corporation
or any Subsidiary; (ii) any intentional act or intentional omission by such
Participant that causes, or is likely to cause, material harm to the Corporation
or any Subsidiary or its business reputation; (iii) such Participant's
dishonesty, fraud, gross negligence or willful misconduct related to
Participant's performance of his or her duties to the Corporation or any
Subsidiary; (iv) such Participant's conviction of, or such Participant's entry
of a plea of guilty or no contest to, a felony (other than for motor vehicle
offenses the effect of which do not materially impair a Participant's
performance of his or her duties), or such Participant's arrest or indictment
for a felony or crime of moral turpitude (other than for motor vehicle offenses
the effect of which do not materially impair a Participant's performance of his
or her duties) related to Participant's performance of his or her duties; (v)
such Participant's repeated use of drugs or alcohol that in the reasonable
determination of the Board interferes with the performance by the Participant of
his or her duties and that is not cured within forty-five (45) days by the
Participant taking action reasonably requested by the Board in writing to
address the issue; and (vi) such Participant's willful and continued failure (A)
to follow the direction (consistent with such Participant's duties) of the
President and Chief Executive Officer of the Corporation, the Board or any other
Participant to whom such Participant reports, (B) to perform substantially his
or her duties to the Corporation or any Subsidiary or (C) to follow the written
policies, procedures and rules of the Corporation or any Subsidiary for which
such Participant works, in each case if such failure is not cured within ten
(10) days after a written demand is delivered to such Participant by the Board
or the President of either the Corporation or the Subsidiary for which such
Participant works that specifically identifies the manner in which the Board
believes that such Participant has not met his or her obligations hereunder;
provided, however, that for purposes of this clause (vi), no act or failure to
act on the part of a Participant shall be considered "willful" unless it is done
or omitted to be done by such Participant in bad faith or without reasonable
belief that such Participant's action or omission was in the best interests of
the Corporation. Any act or failure to act based upon authority given pursuant
to a resolution duly adopted by the Board or based upon the advice of counsel
for the Corporation shall be conclusively presumed to be done or omitted to be
done by such Participant in good faith and in the best interest of the
Corporation. The termination of employment of a Participant shall not be deemed
to be for "Cause" unless the Participant is notified prior to such termination
of employment that such termination is for Cause. The determination of "Cause"
shall be made by the Administrator and its determination shall be final and
conclusive. Without in any way limiting the effect of the foregoing, for
purposes of the Plan and an Option, a Participant's employment or service shall
be deemed to have terminated for Cause if, after the Participant's employment or
service has terminated, facts and circumstances are discovered that would have
justified, in the opinion of the Administrator, a termination for Cause.
 
4

--------------------------------------------------------------------------------


(e) No Right or Obligation of Continued Employment or Service. Neither the Plan,
the grant of the Option nor any other action related to the Plan shall confer
upon the Participant any right to continue in the employment or service of the
Corporation or an Affiliate or to interfere in any way with the right of the
Corporation or an Affiliate to terminate the Participant's employment or service
at any time. Except as otherwise expressly provided in the Plan or this
Agreement or as may be determined by the Administrator, all rights of the
Participant with respect to the Option shall terminate upon the termination of
the Participant's employment or service.
 
6. Nontransferability of Option. To the extent that the Option is designated as
an Incentive Option, the Option shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than by will or the laws or intestate
succession or, in the Administrator's discretion, as may otherwise be permitted
in accordance with Treas. Reg. Section 1.421-1(b)(2) or any successor provision
thereto. To the extent that the Option is designated as a Nonqualified Option,
the Option shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession, except as
may be permitted by the Administrator in a manner consistent with the
registration provisions of the Securities Act. Except as may be permitted by the
preceding sentences, the Option shall be exercisable during the Participant's
lifetime only by him or by his guardian or legal representative. The designation
of a beneficiary in accordance with the Plan does not constitute a transfer. The
Shares shall be subject to such rights of first refusal, repurchase rights
and/or other transfer restrictions as are stated in this Agreement, the Plan,
any Stockholders' Agreement and/or any other agreement between the Participant
and the Corporation.
 
5

--------------------------------------------------------------------------------


7. Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the Option, any other equity-based awards or any related rights, and
the Participant hereby waives any rights or claims related to any such
statements, representations or agreements. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
executors, administrators, next-of-kin, successors and assigns. This Agreement
does not supersede or amend any Stockholders' Agreement, noncompetition
agreement, nonsolicitation agreement, confidentiality agreement, employment
agreement, consulting agreement or any other similar agreement between the
Participant and the Corporation, including, but not limited to, any restrictive
covenants contained in such agreements, except that, unless the Administrator
determines otherwise, the terms of the Plan and this Agreement shall control
with respect to the terms of the Option or any related rights.
 
8. Representations and Warranties of Participant. The Participant represents and
warrants to the Corporation that:
 
(a) Agrees to Terms of the Plan and Agreement. The Participant has received a
copy of the Plan, has read and understands the terms of the Plan, this Agreement
and the Stockholders' Agreement, and agrees to be bound by their terms and
conditions.
 
(b) Purchase for Own Account for Investment. Any Shares acquired shall be
acquired for the Participant's own account for investment purposes only and not
with a view to, or for sale in connection with, a distribution of the Shares
within the meaning of the Securities Act. The Participant has no present
intention of selling or otherwise disposing of all or any portion of the Shares.
 
(c) Access to Information. The Participant has had access to all information
regarding the Corporation and its present and prospective business, assets,
liabilities and financial condition that the Participant reasonably considers
important in making a decision to acquire the Shares, and the Participant has
had ample opportunity to ask questions of, and to receive answers from, the
Corporation's representatives concerning such matters and this investment.
 
(d) Understanding of Risks. The Participant is fully aware of: (i) the
specula-tive nature of, and the financial hazards involved in, an investment in
the Shares; (ii) the lack of liquidity of the Shares and the restrictions on the
transferability of the Shares; (iii) the qualifications and backgrounds of the
management of the Corporation; and (iv) the tax consequences of an investment in
the Shares. The Participant is capable of evaluating the merits and risks of
this investment, has the ability to protect his own interests in this
transaction and is financially capable of bearing a total loss on his
investment.
 
6

--------------------------------------------------------------------------------


(e) No General Solicitation. At no time was the Participant presented with or
solicited by any publicly issued or circulated newspaper, mail, radio,
television or other form of general advertising or solicitation in connection
with the offer, sale or purchase of the Shares.
 
(f) Compliance with Securities Laws. The Shares have not been registered with
the Securities and Exchange Commission ("SEC") under the Securities Act and,
notwithstanding any other provision of this Agreement or the Plan to the
contrary, the right to acquire any Shares is expressly conditioned upon
compliance with all applicable federal and state securities laws. The
Participant agrees to cooperate with the Corporation to ensure compliance with
such laws.
 
(g) No Transfer Unless Registered or Exempt. None of the Corporation's
securities is presently publicly traded, and the Corporation has made no
representation, covenant or agreement as to whether there will be a public
market for any of its securities. The Participant understands that he may not
transfer any Shares unless such Shares are registered under the Securities Act
and qualified under applicable state securities laws or unless, in the opinion
of counsel to the Corporation, exemptions from such registration and
qualification requirements are available. The Participant understands that only
the Corporation may file a registration statement with the SEC and that the
Corporation is under no obligation to do so with respect to the Shares. The
Participant has also been advised that exemptions from registration and
qualification may not be available or may not permit the Participant to transfer
all or any of the Shares in the amounts or at the times proposed by him. The
Participant also agrees in connection with any registration of the Corporation's
securities that, upon the request of the Corporation or the underwriters
managing any public offering of the Corporation's securities, the Participant
will not sell or otherwise dispose of any Shares (or any shares acquired
pursuant to Section 22 herein) without the prior written consent of the
Corporation or such underwriters, as the case may be, for such period of time
(not to exceed 180 days) after the effective date of such registration requested
by such managing underwriters and subject to all restrictions as the Corporation
or the underwriters may specify.
 
(h) Tax Consequences. The Corporation has made no warranties or representations
to the Participant with respect to the tax consequences (including, but not
limited to, income tax consequences) related to the transactions contemplated by
this Agreement, and the Participant is in no manner relying on the Corporation
or its representatives for an assessment of such tax consequences. The
Participant acknowledges that there may be adverse tax consequences upon the
grant of the Option or the acquisition or disposition of the Shares and that the
Participant has been advised that he should consult with his own attorney,
accountant and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
the Corporation has no responsibility to take or refrain from taking any actions
in order to achieve a certain tax result for the Participant.
 
9. Restrictions on Option and Shares.
 
(a) Other Agreements. As a condition to the issuance and delivery of the Shares,
or the grant of any benefit pursuant to the terms of the Plan, the Corporation
shall require the Participant or other person at any time and from time to time
to become a party to this Agreement, the Stockholders' Agreement, other
agreement(s) restricting the voting, transfer, purchase or repurchase of the
Shares, and any other employment agreements, consulting agreements,
non-competition agreements, confidentiality agreements, non-solicitation
agreements or other agreements imposing such restrictions as may be required by
the Corporation. The Participant shall be subject to all voting, transfer,
repurchase and/or other restrictions as are provided in the Stockholders'
Agreement (including but in not way limited to the restrictions contained in
Article 5 of the Stockholders' Agreement) and this Agreement, and, by entering
into this Agreement, the Participant expressly acknowledges and agrees to be
bound by such restrictions. The Participant's receipt of the Option, Shares of
Common Stock issuable pursuant to the Option and/or any other benefit under the
Plan or this Agreement shall be subject to the Participant's compliance with
such restrictions. In addition, without in any way limiting the effect of the
foregoing, the Participant shall be subject to the Repurchase Right provided in
Section 9(b) herein.
 
7

--------------------------------------------------------------------------------


(b) Corporation's Repurchase Rights. If the employment or service of the
Participant with the Corporation or an Affiliate terminates for any reason
(whether by the Corporation or the Participant, and whether voluntary or
involuntary), the Corporation or its designee shall have the right (but not the
obligation) to repurchase (the "Repurchase Right") any or all Shares, subject to
such terms and conditions (including, but not limited to, determination of the
repurchase price (the "Repurchase Price")) as may be stated in the Plan and this
Agreement. In such event, the Repurchase Price, if any, paid by the Corporation
or its designee shall be determined as follows: (i) if the employment or service
of the Participant is terminated (A) by the Corporation other than for Cause or
(B) by the Participant due to death, Disability, Retirement or termination by
the Participant with the Administrator's consent, the Repurchase Price shall
equal the Fair Market Value per share of Common Stock, multiplied by the number
of the Shares being repurchased; (ii) if the Participant voluntarily terminates
employment or service for non-Cause reasons other than death, Disability,
Retirement or Cause and such termination is without the Administrator's consent
and such termination occurs on or after the third anniversary of the Grant Date
of the Option, the Repurchase Price shall equal one-half of the Fair Market
Value per share of Common Stock, multiplied by the number of Shares being
repurchased; and (iii) if (A) the employment or service of the Participant is
terminated for Cause or (B) the Participant voluntarily terminates employment or
service for non-Cause reasons other than death, Disability or Retirement and
such termination is without the Administrator's consent and such termination
occurs before the third anniversary of the Grant Date of the Option, then the
Repurchase Price shall equal the lesser of one-half of the Fair Market Value per
share or the original purchase price (that is, the Option Price) per share,
multiplied by the number of Shares being repurchased. The Fair Market Value
shall be determined by the Administrator as of the Participant's Termination
Date or as of a date as soon as practicable preceding or following the
Participant's Termination Date. The Administrator's determination of the Fair
Market Value shall be final and conclusive. The Administrator has sole
discretion to determine the basis of the Participant's termination. (Without in
any way limiting the foregoing, if the Participant voluntarily terminates
employment or service with the Administrator's consent but the Participant
violates any non-competition agreement or other restrictive covenants applicable
to him, such termination shall be deemed to be a termination without
Administrator consent (unless the Administrator determines otherwise).) The
Corporation's Repurchase Right described herein may, in the Corporation's
discretion, be exercised by a designee or designees of the Corporation and, for
the purposes of Section 9(b), references to the "Corporation" shall (unless the
context otherwise requires) include its designee or designees. The Corporation
may exercise its Repurchase Right under this Section 9(b) at any time during the
90-day period following the Participant's Termination Date by delivering written
notice to the Participant or other holder of such Shares, or, if later, the end
of the 90-day period following the last day on which the Option could be
exercised pursuant to Section 4 or Section 5 herein. Such notice shall be
accompanied by delivery of a certified or official bank check (or other
consideration acceptable to the Corporation and the Participant or other holder)
in the amount of the Repurchase Price; provided, however, that, the
Administrator in its discretion may determine that the Repurchase Price shall be
subject to any right of offset of the Corporation or other terms and conditions.
In addition, the Corporation may delay payment of the Repurchase Price for such
period as may be necessary to avoid adverse accounting consequences for the
Corporation, to avoid violation of the terms of any financing agreement
applicable to the Corporation or to avoid violation of any provisions of
Applicable Law restricting distributions or the redemption of equity by the
Corporation. Upon delivery of such notice and the payment of the Repurchase
Price, the Corporation shall become the legal and beneficial owner of the Shares
being purchased and all rights and interests therein or relating thereto. In the
event that any Shares held by the Participant shall be transferred to another
person or entity, the Corporation's Repurchase Right shall extend and apply to
all Shares held by such transferee or transferees.
 
8

--------------------------------------------------------------------------------


(c) Subsequent Transferees. The Repurchase Right restrictions described in
Section 9(b) shall apply to any shares held by a transferee or transferees
(collectively, the "Transferee"), which shares were issued to the Participant
pursuant to the Plan and subsequently transferred to the Transferee. The
Corporation shall be under no obligation to transfer or issue shares to such
Transferee, and such Transferee shall have no rights with respect to any such
shares, until the Transferee has agreed to be subject to the terms and
conditions of the Plan (including, but not limited to, the provisions of
Section 9 therein), this Agreement, the Stockholders' Agreement and any other
applicable agreement. Any transfer or purported transfer made by a purchaser of
shares under the Plan, except at the times and in the manner herein specified,
will be null and void and the Corporation shall not recognize or give effect to
such transfer on its books and records or recognize the person or persons to
whom such proposed transfer has been made as the legal or beneficial holder of
those shares.
 
(d) Expiration of Repurchase Right. The Repurchase Right described in
Section 9(b) shall expire in the event that a "public market" (as defined in the
Plan) for Common Stock (or successor securities) shall be deemed to exist.
 
(e) Compliance with Applicable Laws, Rules and Regulations. The Corporation may
impose such restrictions on the Option, any Shares, any shares issued under
Section 22 or other benefits underlying the Option as it may deem advisable,
including without limitation restrictions under the federal securities laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such securities. Notwithstanding
any other provision in the Plan or this Agreement to the contrary, the
Corporation shall not be obligated to issue, deliver or transfer shares of
Common Stock, make any other distribution of benefits, or take any other action,
unless such delivery, distribution or action is in compliance with Applicable
Laws (including, but not limited to, the requirements of the Securities Act).
The Corporation will be under no obligation to register shares of Common Stock
or other securities with the Securities and Exchange Commission or to effect
compliance with the exemption, registration, qualification or listing
requirements of any state or foreign securities laws, stock exchange or similar
organization, and the Corporation will have no liability for any inability or
failure to do so. The Corporation may cause a restrictive legend or legends to
be placed on any certificate issued pursuant to the Shares in such form as may
be prescribed from time to time by Applicable Law or as may be advised by legal
counsel.
 
9

--------------------------------------------------------------------------------


10. Changes in Duties and/or Status. The Participant acknowledges that,
notwithstanding any terms of the Plan or this Agreement to the contrary, the
Administrator has sole discretion to determine (taking into account any Code
Section 409A considerations), at the time of grant of the Option or at any time
thereafter, the effect, if any, on the Option (including, but not limited to,
the vesting and/or exercisability of the Option) in the event of (i) a change in
the Participant's duties or responsibilities, (ii) a change in the Participant's
status as an Employee, including, but not limited to, a change from full-time to
part-time, or vice versa, or (iii) other similar changes in the nature or scope
of the Participant's employment. In addition, unless otherwise determined by the
Administrator, for purposes of this Agreement, the Participant shall be
considered to have terminated employment and to have ceased to be an Employee if
his employer was an Affiliate at the time of grant and such employer ceases to
be an Affiliate, even if the Participant continues to be employed by such
employer.
 
11. Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to the principles of conflicts of laws, and in
accordance with applicable federal laws of the United States.
 
12. Amendment and Termination; Waiver. Subject to the terms of the Plan, the
Administrator may amend, alter, suspend and/or terminate the Option,
prospectively or retroactively, but such amendment, alteration, suspension or
termination of the Option shall not, without the consent of the Participant
(except as otherwise provided in the Plan or this Section 12), materially
adversely affect the rights of the Participant with respect to the Option.
Notwithstanding the foregoing, the Administrator shall have unilateral authority
to amend the Plan and this Agreement (without Participant consent) to the extent
necessary to comply with Applicable Law or changes to Applicable Law (including,
but in no way limited to, Code Section 409A, Code Section 422 and federal
securities laws). The Administrator shall have unilateral authority to make
adjustments to the terms and conditions of the Option in recognition of unusual
or nonrecurring events affecting the Corporation or any Affiliate, or the
financial statements of the Corporation or any Affiliate, or of changes in
accounting principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable accounting principles. The waiver by the
Corporation of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant.
 
13. No Rights as a Stockholder. The Participant and his legal representatives,
legatees, distributees or transferees shall not be deemed to be the holder of
any Shares and shall not have any rights of a stockholder unless and until
certificates for such Shares have been issued to him or them (or, in the case of
uncertificated shares, other written notice of ownership in accordance with
Applicable Laws has been provided).
 
14. Withholding. The Participant acknowledges that the Corporation shall require
the Participant or other person to pay to the Corporation in cash the amount of
any tax or other amount required by any governmental authority to be withheld
and paid over by the Corporation to such authority for the account of the
Participant, and the Participant agrees, as a condition to the grant of the
Option and delivery of the Shares, to satisfy such obligations. Notwithstanding
the foregoing, the Administrator may, in its discretion, establish procedures to
permit the Participant to satisfy such obligations in whole or in part, and any
other local, state, federal or foreign income tax obligations relating to the
Option, by electing (the "election") to have the Corporation withhold shares of
Common Stock from the Shares to which the Participant is entitled. The number of
the Shares to be withheld shall have a Fair Market Value as of the date that the
amount of tax to be withheld is determined as nearly equal as possible to (but
not exceeding) the amount of such obligations being satisfied. Each election
must be made in writing to the Administrator in accordance with election
procedures established by the Administrator.
 
10

--------------------------------------------------------------------------------


15. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of this Agreement by
the Administrator and any decision made by it with respect to this Agreement
shall be final and binding.
 
16. Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notices shall be directed, if to the
Participant, at the Participant's address indicated by the Corporation's
records, or if to the Corporation, at the Corporation's principal office.
 
17. Severability; Gender and Number. If any provision of this Agreement shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Except where otherwise indicated by the context, words in any gender
shall include any other gender, words in the singular shall include the plural
and words in the plural shall include the singular.
 
18. Notice of Disposition. To the extent that the Option is designated as an
Incentive Option, if any Shares are disposed of within two years following the
date of grant or one year following the transfer of such Shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Corporation in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Administrator may reasonably require.
 
19. Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, the Corporation may reduce the amount of any payment otherwise
distributable to or on behalf of the Participant by the amount of any obligation
of the Participant to the Corporation or an Affiliate that is or becomes due and
payable, and, by entering into this Agreement, the Participant shall be deemed
to have consented to such reduction.
 
20. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.
 
11

--------------------------------------------------------------------------------


21. Forfeiture of Shares and/or Gain from Shares.
 
(a) Notwithstanding any other provision of this Agreement which may provide to
the contrary (including, but not limited to, the Repurchase Right described in
Section 9(b) and the rights of the Corporation in the event of the termination
of the employment or service of the Participant for Cause, which rights are not
reduced by the terms of this Section 21), if, at any time during the employment
or service of the Participant or during the 12-month period following
termination of employment or service for any reason (regardless of whether such
termination was by the Corporation or the Participant, and whether voluntary or
involuntary), the Participant engages in a Prohibited Activity (as defined
herein), then (i) the Option shall immediately be terminated and forfeited in
its entirety, (ii) any Shares shall immediately be forfeited and returned to the
Corporation (without the payment by the Corporation of any consideration for
such Shares), and the Participant shall cease to have any rights related thereto
and shall cease to be recognized as the legal owner of such Shares, and (iii)
any Gain (as defined herein) realized by the Participant with respect to any
Shares shall immediately be paid by the Participant to the Corporation.
 
(b) For purposes of this Agreement, a "Prohibited Activity" shall mean (i) the
Participant's solicitation or assisting any other person in so soliciting,
directly or indirectly, of any customers, suppliers, vendors or other service
providers to or of the Corporation or any Affiliate within the United States
that the Participant learned confidential information about or had contact with
through his employment or other service with the Corporation or an Affiliate for
the purpose of inducing that customer, supplier, vendor or other service
provider to terminate or alter his or its relationship with the Corporation or
an Affiliate; (ii) the Participant's inducement, directly or indirectly, of any
employees or consultants within the United States to terminate their employment
with or service to the Corporation or an Affiliate; (iii) the Participant's
violation of any non-competition, non-solicitation or confidentiality
restrictions or other restrictive covenants applicable to the Participant; (iv)
the Participant's violation of any of the Corporation's policies; (v) the
Participant's violation of any material (as determined by the Administrator)
federal, state or other law, rule or regulation; (vi) the Participant's
disclosure or other misuse of any confidential information or material
concerning the Corporation or an Affiliate (except as otherwise required by law
or as agreed to by the parties herein); (vii) the Participant's dishonesty in a
manner that negatively impacts the Corporation in any way; (viii) the
Participant's refusal to perform his duties for the Corporation or an Affiliate;
(ix) the Participant's engaging in fraudulent conduct; or (x) the Participant's
engaging in any conduct that is or could be materially damaging to the
Corporation or its Affiliates without a reasonable good faith belief that such
conduct was in the best interest of the Corporation or any of its Affiliates.
The Administrator shall have sole and absolute discretion to determine if a
Prohibited Activity has occurred.
 
(c) For purposes of this Agreement, "Gain" shall mean, unless the Administrator
determines otherwise, an amount equal to (i) the greater of (A) the Fair Market
Value per Share of the Shares (or portion thereof) at the time of exercise or
(B) the disposition price per Share of any Shares sold or disposed at the time
of disposition (including but in no way limited to any Repurchase Price which
may be paid by the Corporation to the Participant pursuant to Section 9(b)
herein), multiplied by (ii) the number of the Shares sold or disposed of, minus
(iii) the purchase price paid for the Shares (or portion thereof).
 
12

--------------------------------------------------------------------------------


(d) Notwithstanding the provisions of this Section 21, the waiver by the
Corporation in any one or more instances of any rights afforded to the
Corporation pursuant to the terms of this Section 21 shall not be deemed to
constitute a further or continuing waiver of any rights the Corporation may have
pursuant to the terms of this Agreement or the Plan (including, but not limited
to, the rights afforded the Corporation in this Section 21).
 
(e) The Corporation and the Participant hereby expressly agree that,
notwithstanding the other provisions of this Section 21, if the Participant has
entered into an employment agreement, consulting agreement or other agreement
containing non-competition, non-solicitation, confidentiality or similar
covenants, then the provisions contained in such agreement(s) with respect to
the scope (e.g., duration, territory, or prohibited activity) of such
restrictive covenants shall control (and thus prevail over Section 21(b)(i),
Section 21(b)(ii) and Section 21(b)(iii) herein), unless the Administrator
should determine otherwise. In any event, the Corporation shall retain the
forfeiture and recoupment rights provided in Section 21(a) in the event of a
violation of such restrictive covenants unless, and then only to the extent
prohibited by, or restricted under, Applicable Laws.
 
(f) By accepting this Agreement, and without limiting the effect of Section 19
herein, the Participant consents to a deduction (to the extent permitted by
Applicable Law) from any amounts the Corporation or an Affiliate may owe the
Participant from time to time (including amounts owed to the Participant as
wages or other compensation, fringe benefits, or vacation pay, as well as any
other amounts owed to the Participant by the Corporation or an Affiliate), to
the extent of the amounts the Participant owes the Corporation pursuant to this
Agreement, including, but not limited to, this Section 21. Whether or not the
Corporation elects to make any set-off in whole or in part, if the Corporation
does not recover by means of set-off the full amount owed by the Participant
pursuant to this Agreement, the Participant agrees to immediately pay the unpaid
balance to the Corporation. Further, by executing and returning this Agreement
to the Corporation, the Participant acknowledges and agrees that (i) he has read
the Plan and this Agreement in its entirety; (ii) he has had the opportunity to
consult with legal counsel prior to execution of this Agreement; (iii) this
Agreement is valid and binding upon, and enforceable against, the Participant in
accordance with its terms, including, but not limited to, the restrictions
contained in Section 21 herein; and (iv) the consideration for this Agreement is
valuable and sufficient consideration.
 
22. Right to Future Stock or Other Securities.
 
(a) Right of First Offer. Subject to the terms and conditions of this Section 22
and applicable securities law, if the Corporation proposes to offer or sell any
New Securities (as defined below) and either Acorn Energy, Inc. ("Acorn") or
EnerTech Capital Partners III L.P. ("EnerTech") has the right to participate in
the offer or sale of such New Securities (other than EnerTech's right to
participate in the offer or sale of securities pursuant to the right of first
offer granted under Article 4 of the Stockholders' Agreement), then the
Corporation shall first offer such New Securities to the Participant. The
Participant shall be entitled to purchase New Securities as described below. The
right of first offer granted to the Participant pursuant to this Section 22 is
referred to herein as the "ROFO," and any such New Securities purchased by
Participant pursuant to this Section 22 shall be referred to as "ROFO Shares."
The parties hereto expressly agree that the ROFO is granted to the Participant
in order to clarify the Participant's rights in his capacity as a shareholder
(or potential shareholder) and not for compensatory purposes.
 
13

--------------------------------------------------------------------------------


(i) The Company shall give notice (the "Offer Notice") to the Participant,
stating (A) its bona fide intention to offer such New Securities, (B) the number
of such New Securities to be offered, and (C) the price (the "ROFO Purchase
Price") and terms, if any, upon which it proposes to offer such New Securities.
 
(ii) By notification to the Company within twenty (20) days after the Offer
Notice is given, the Participant may elect to purchase or otherwise acquire, at
the price and on the terms specified in the Offer Notice, up to that portion of
such New Securities which equals the proportion that the Common Stock issued and
held, or issuable (directly or indirectly) upon conversion and/or exercise, as
applicable, of the Options and Common Stock then held, by such Participant bears
to the total Common Stock of the Company then outstanding (assuming full
conversion and/or exercise, as applicable, of all preferred stock, if any, and
other Derivative Securities, as defined below). At the expiration of such twenty
(20) day period, the Company shall promptly notify the Participant and each
other participant of the Plan who holds this right (each, an "Eligible
Participant") who elect to purchase or acquire all the shares available to them
(each, a "Fully Exercising Investor") of any other Eligible Participant's
failure to do likewise. During the ten (10) day period commencing after the
Company has given such notice, each Fully Exercising Investor may, by giving
notice to the Company, elect to purchase or acquire, in addition to the number
of shares specified above, up to that portion of the New Securities for which
the Eligible Participants were entitled to subscribe but that were not
subscribed for by the Eligible Participants which is equal to the proportion
that the Common Stock issued and held, or issuable (directly or indirectly) upon
conversion and/or exercise, as applicable, of preferred stock, if any, and any
other Derivative Securities then held, by such Fully Exercising Investor bears
to the Common Stock issued and held, or issuable (directly or indirectly) upon
conversion and/or exercise, as applicable, of the preferred stock, if any, and
any other Derivative Securities then held, by all Fully Exercising Investors who
wish to purchase such unsubscribed shares. The closing of any sale pursuant to
this Section 22(a)(ii) shall occur within the later of ninety (90) days of the
date that the Offer Notice is given and the date of initial sale of New
Securities pursuant to Section 22(a)(ii).
 
(iii) The Company may, during the ninety (90) day period following the
expiration of the periods provided in Section 22(a)(ii), offer and sell the
remaining unsubscribed portion of such New Securities to any person or persons
at a price not less than, and upon terms no more favorable to the offeree than,
those specified in the Offer Notice. If the Company does not enter into an
agreement for the sale of the New Securities within such period, or if such
agreement is not consummated within thirty (30) days of the execution thereof,
the ROFO provided hereunder shall be deemed to be revived and such New
Securities shall not be offered unless first reoffered to the Eligible
Participants in accordance with this Section 22.
 
14

--------------------------------------------------------------------------------


(iv) The ROFO described in this Section 22 shall not be applicable to shares of
Common Stock issued in an IPO.
 
(v) Notwithstanding any provision hereof to the contrary, in lieu of complying
with the provisions of this Section 22, the Company may elect to give notice to
the Eligible Participants within thirty (30) days after the issuance of New
Securities. Such notice shall describe the type, price and terms of the New
Securities. Each Eligible Participant shall have thirty (30) days from the date
notice is given to elect to purchase up to the number of New Securities that
would, if purchased by such Eligible Participants, maintain such Eligible
Participant's percentage-ownership position, calculated as set forth in Section
22(a)(ii) before giving effect to the issuance of such New Securities. The
closing of such sale shall occur within sixty (60) days of the date notice is
given to the Eligible Participants.
 
(b) Other Restrictions on ROFO Shares; Corporation's ROFO Repurchase Rights. Any
and all ROFO Shares acquired by the Participant pursuant to this Section 22
shall, unless the Administrator determines otherwise (or as otherwise provided
in this Section 22(b)), be subject to the other provisions of this Agreement
applicable to the Shares issued or issuable pursuant to the Option. In addition,
without in any way limiting the effect of the foregoing, the following
provisions shall apply: In the event that the employment or service of the
Participant with the Corporation or an Affiliate terminates for any reason
(whether by the Corporation or the Participant, and whether voluntary or
voluntary), the provisions of Section 9(b) regarding the Corporation's
Repurchase Right shall also apply to the ROFO Shares (such Repurchase Right as
it relates to the ROFO Shares being also referred to herein as the Corporation's
"ROFO Repurchase Right"); provided, however, that, in such event, the term
"Option Price" shall be replaced by the term "ROFO Purchase Price" (as defined
in Section 22(a)(i) herein), and, regardless of the basis of the Participant's
termination, in no event shall the ROFO Repurchase Price be less than the ROFO
Purchase Price. Further, in the event that the Participant engages in a
"Prohibited Activity" as defined in Section 21(b) such that the rights of the
Corporation provided in Section 21(a) apply, references in Section 21 to the
"Shares" shall include the ROFO Shares. In such event, notwithstanding the other
provisions of Section 21(a)(ii), the Corporation shall be required to pay the
Participant the ROFO Purchase Price for such ROFO Shares as a condition to the
Participant's forfeiture of the ROFO Shares and rights related thereto.
 
(c) Subsequent Transferees. The ROFO Repurchase Right restrictions described in
Section 22(b) shall apply to any ROFO Shares held by a transferee or transferees
(collectively, the "ROFO Shares Transferee"), which shares were issued to the
Participant pursuant to this Section 22 and subsequently transferred to the ROFO
Shares Transferee. The Corporation shall be under no obligation to transfer or
issue shares to such ROFO Shares Transferee, and such ROFO Shares Transferee
shall have no rights with respect to any such shares, until the ROFO Shares
Transferee has agreed to be subject to the terms and conditions of the Plan
(including, but not limited to, the provisions of Section 22 therein), this
Agreement, the Stockholders' Agreement and any other applicable agreement. Any
transfer or purported transfer made by a purchaser of shares issued under this
Section 22, except at the times and in the manner herein specified, will be null
and void and the Corporation shall not recognize or give effect to such transfer
on its books and records or recognize the person or persons to whom such
proposed transfer has been made as the legal or beneficial holder of those
shares.
 
15

--------------------------------------------------------------------------------


(d) Survival and Termination of ROFO and ROFO Repurchase Right. The
Participant's ROFO described in Section 22(a) and the Corporation's ROFO
Repurchase Right described in Section 22(b) shall continue not withstanding the
earlier termination of the Option and/or this Agreement. In such event, the ROFO
Repurchase Price (as defined in Section 22(b)) shall continue to be determined
as provided in Section 22(b), notwithstanding the termination of the Option or
the Agreement. The ROFO and the ROFO Repurchase right shall terminate and be of
no further force or effect (i) immediately before the consummation of an IPO or
(ii) when the Company first becomes subject to the periodic reporting
requirements of Section 12(g) or 15(d) of the Exchange Act, whichever event
occurs first.
 
(e) Definitions.
 
(i) "Derivative Securities" means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Stock, including options and warrants.
 
(ii) "New Securities" means, collectively, equity securities of the Corporation,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities, other than any such securities issued for compensatory purposes to
employees or consultants of the Corporation.
 


[Signature Page To Follow]
16

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed in behalf of the
Corporation and by the Participant effective as of the day and year first above
written.
 


 
 
 
 
COMPANY:
 
COALOGIX, INC.
 
ATTEST:
By:
Name:
Title:
 
 
By:
Name:
Title:
             
PARTICIPANT:
         
_______________________________(SEAL)
 
Name:William J. McMahon

 
17

--------------------------------------------------------------------------------


COALOGIX INC.
2008 STOCK OPTION PLAN
 
Stock Option Agreement
(Employees)


SCHEDULE A


Date Option Granted:
April 9, 2008
Date Option Expires:
April 8, 2018
Number of Shares Subject to Option:
147,050 shares [reflects effect of 25-for-1 stock split in July 2008]
Option Price (per Share):
$5.05 [reflects effect of 25-for-1 stock split in July 2008]
Type of Option:
       X    Incentive Option
 
              Nonqualified Option

 
Vesting Schedule:
 
(a) The Option shall become vested and exercisable with respect to 25% of the
Shares subject to the Option on November 7, 2008, subject to the continued
employment of the Participant and the terms of the Plan and this Agreement.
 
(b) The Option shall become vested and exercisable in 6.25% installments per
quarter commencing on February 7, 2009, so that the Option shall become vested
and exercisable with respect to an aggregate of 50% of the Shares subject to the
Option on November 7, 2009, 75% of the Shares subject to the Option on
November 7, 2010, and 100% of the Shares subject to the Option on November 7,
2011, in each case subject to the continued employment of the Participant and
the terms of the Plan and this Agreement.
 
A-1

--------------------------------------------------------------------------------

